Citation Nr: 0706963	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for thoracic and lumbar 
degenerative disc and joint disease, to include as secondary 
to service-connected residuals of neck strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical degenerative disc and joint disease, to include as 
secondary to service-connected residuals of neck strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.

This appeal is from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).

The veteran's motion to advance his appeal on the docket of 
the Board of Veterans' Appeals (Board) for good cause is 
granted.  38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's June 2003 notice of disagreement (NOD) in the 
instant case addressed ". . . entitlement to establish [sic] 
service connection for thoracic, lumbosacral and cervical 
spine with degenerative disc disease as being a direct result 
of his active duty military service."  This language sets 
forth direct service connection as a theory of entitlement.  
The May 2004 statement of the case (SOC) included law and 
regulations pertinent both to establishing entitlement to 
direct service connection and secondary service connection.  
The reasons for the decision addressed a compensation 
examiner's opinion regarding secondary service connection, 
yet also concluded that medical records from a specified 
period provided no basis for service connection.  The matter 
of entitlement to direct service connection is construed as 
at issue in this appeal.

A January 1996 rating decision denied service connection for 
cervical degenerative disease as directly incurred in service 
and as secondary to service-connected residuals of neck 
strain.  Consequently, the veteran's current claim is subject 
to the finality of the January 1996 decision and the law and 
regulation governing reopening of previously denied claim.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  The rating decision from which the veteran appeals 
did not address the finality aspect of the veteran's claim, 
even though the Board must on appellate review.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

None of the letters to the veteran implementing VA's notice 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2006) 
inform the veteran of the information and evidence necessary 
to reopen a previously denied claim.  He must receive such 
notice before adjudication can proceed on his cervical spine 
claim.  The notice must address the specific reasons for the 
prior denial and identify the evidence or type of evidence 
necessary to reopen the claim in terms of the inadequacy of 
the prior evidence to establish entitlement to the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

An addendum to the March 2003 VA compensation examination 
report is necessary to obtain a medical opinion pertinent to 
aspects of the veteran's thoracic and lumbar spine claims not 
addressed in the prior report.  The examiner opined whether 
there was a causal connection between the veteran's service-
connected residuals of neck strain and the claimed 
disabilities.  He did not opine whether the service-connected 
disability aggravated the claimed disabilities.  
Additionally, the examiner did not state a nexus opinion 
pertinent to direct service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran VCAA notice, 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), that identifies (1) the 
information and evidence necessary to 
reopen the claim for direct and secondary 
service connection for cervical spine 
degenerative disc and joint disease, 
including the element or elements of the 
claim that were found insufficient in the 
previous denial; (2) the information and 
evidence the veteran must provide; (3) the 
information and evidence VA will seek to 
obtain for him; and (4) requests the 
veteran to submit any pertinent evidence 
in his possession.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  Obtain an addendum to the March 2003 
compensation examination report (without 
further examination) from the examiner or 
other qualified practitioner if the March 
2003 examiner is unavailable.  Provide the 
examiner with the claims file.

*	Based on review of the claims file, 
including the March 2003 examination 
report, is it less than, equal to, or 
greater than 50 percent probable that 
the service-connected residuals of 
cervical strain aggravated (caused an 
increase in the underlying severity) 
the veteran's thoracic or lumbar 
degenerative disc or joint disease?

*	Is it less than, equal to, or greater 
than 50 percent probable that the 
veteran's current thoracic or lumbar 
degenerative disc or joint disease 
had its onset during active service 
or is related to any in-service 
disease or injury?

*	If and only if the requested addendum 
cannot be completed without further 
examination, schedule the veteran for 
a VA orthopedic examination to make 
current findings and provide the 
above requested opinions.

3.  Readjudicate the claim for service 
connection for thoracic and lumbar 
degenerative disc and joint disease on 
both direct and secondary bases, and for 
service connection for cervical 
degenerative disc and joint disease as 
subject to a prior final denial.  If any 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



